Need, J.
This cause was submitted on an abstract, which recites that plaintiff instituted a suit by attachment against defendant, before a justice of the peace, and that C. F. But*40terfield was garnished as a supposed debtor of defendant; that the garnishee answered admitting an indebtedness of $10 to defendant, but alleging that the same was exempt from execution; that no appearance was made by defendant; that the justice entered an order discharging the garnishee; and that an appeal was taken from this order by plaintiff to the circuit court, where the garnishee, in addition to the answer made by him before the justice, pleaded that the justice had no jimsdiction of the defendant. It is also alleged that the circuit court discharged the garnishee, and that the judge of that court signed a certificate, in which he certified that certain questions of law arose upon the trial of the case upon which the opinion of this court is desired, which certificate is set out in the abstract; but no notice of appeal is contained in the abstract, nor is it recited that such notice was served in the ease, or that an ajjpeal was taken. On this state of the record we cannot consider the questions certified. Service of notice of appeal upon the adverse party, and upon the clerk of the circuit court, is essential to give this court jurisdiction of the cause, and the facts essential to the jurisdiction of the court should he stated in the abstract. Pittman v. Pittman, 56 Iowa, 769; Green v. Ronen, 59 Id., 83.
The cause must be
Dismissed.